— Determination of respondent Commissioner, dated September 12, 1989, which, after a hearing, dismissed petitioner from the New York City Police Department upon the finding that petitioner possessed and ingested cocaine, unanimously confirmed, the petition denied, and the proceeding (transferred to this Court by order of the Supreme Court, New York County, Edward Greenfield, J., entered on or about April 18, 1990) is dismissed.
Urinalysis of petitioner’s urine samples that tested positive for cocaine constituted substantial evidence to support the finding that petitioner possessed and ingested cocaine. Although the unsealed vials of urine were out of petitioner’s presence for a period of time between 30 seconds and a minute, there was no evidence that the samples could have been tampered with.
*649Because the test results indicated the presence of cocaine in petitioner’s urine, the test results on the powder found in petitioner’s car were not necessary to establish such usage and, in any event, we find no gap in the chain of evidence as viewed "within reasonable limits” (People v Connelly, 35 NY2d 171, 175). Concur — Carro, J. P., Milonas, Ellerin, Wallach and Ross, JJ.